           Case 1:19-cv-01796-PEC Document 129 Filed 01/21/20 Page 1 of 8



                                      FORM 10
                   APPLICATION FOR ACCESS TO INFORMATION UNDER
                 PROTECTIVE ORDER BY EXPERT CONSULTANT OR WITNESS


                        United States Court of Federal Claims
                                                             )
                                                             )
 Amazon Web Services
 ______________________________,                             )
                                                             )    No. _________
                                                                      1:19-cv-01796-PEC

                                 Plaintiff,                  )
                                                             )         Campbell-Smith
                                                                  Judge___________________
               v.                                            )
                                                             )
 THE UNITED STATES,                                          )
                                                             )
                                 Defendant.                  )

                       APPLICATION FOR ACCESS TO INFORMATION UNDER
                    PROTECTIVE ORDER BY EXPERT CONSULTANT OR WITNESS

                                     Consultant
      1. I, the undersigned, am a ____________________                           Berkeley Research Group
                                                                          with ________________________         and hereby
apply for access to protected information covered by the Protective Order issued in connection with this
proceeding.
                                     Microsoft Corp. / Rogers Joseph O'Donnell PC and will, under the direction and control
      2. I have been retained by __________________________
     Robert Metzger                                                                   Microsoft Corp
of ____________________________, assist in the representation of __________________________in                          this
proceeding.
      3. I hereby certify that I am not involved in competitive decision making as discussed in U.S. Steel
Corp. v. United States, 730 F.2d 1465 (Fed. Cir. 1984), for or on behalf of any party to this proceeding or
any other firm that might gain a competitive advantage from access to the information disclosed under the
protective order. Neither I nor my employer provides advice or participates in any decisions of such parties
in matters involving similar or corresponding information about a competitor. This means, for example, that
neither I nor my employer provides advice concerning, or participates in decisions about, marketing or
advertising strategies, product research and development, product design or competitive structuring and
composition of bids, offers, or proposals with respect to which the use of protected information could provide
a competitive advantage.
      4. My professional relationship with the party for whom I am retained in this proceeding and its
personnel is strictly as a consultant on issues relevant to the proceeding. Neither I nor any member of my
immediate family holds office or a management position in any company that is a party in this proceeding
or in any competitor or potential competitor of a party.
      5. I have attached the following information:
           a. a current resume describing my education and employment experience to date;
           b. a list of all clients for whom I have performed work within the two years prior to the date of
                 this application and a brief description of the work performed;
           c. a statement of the services I am expected to perform in connection with this proceeding;


                                                           2
          Case 1:19-cv-01796-PEC Document 129 Filed 01/21/20 Page 2 of 8



         d.         a description of the financial interests that I, my spouse, and/or my family has in any entity
                    that is an interested party in this proceeding or whose protected information will be reviewed;
                    if none, I have so stated;
            e. a list identifying by name of forum, case number, date, and circumstances all instances in
                    which I have been granted admission or been denied admission to a protective order, had a
                    protective order admission revoked, or have been found to have violated a protective order
                    issued by an administrative or judicial tribunal; if none, I have so stated; and
            f.           a list of the professional associations to which I belong, including my identification
                         numbers.
      6. I have read a copy of the Protective Order issued by the court in this proceeding. I will comply in
all respects with all terms and conditions of that order in handling any protected information produced in
connection with the proceeding. I will not disclose any protected information to any individual who has not
been admitted under the Protective Order by the court.
      7. For a period of two years after the date this application is granted, I will not engage or assist in the
preparation of a proposal to be submitted to any agency of the United States government for
enterprise infrastructure cloud
____________________              when I know or have reason to know that any party to this proceeding, or any
successor entity, will be a competitor, subcontractor, or teaming member.
      8. For a period of two years after the date this application is granted, I will not engage or assist in the
preparation of a proposal or submission to_____________ nor will I have any personal involvement in any
                                              Washington Headquarters Services


such activity.
      9. I acknowledge that a violation of the terms of the Protective Order may result in the imposition of
such sanctions as may be deemed appropriate by the court and in possible civil and criminal liability.

                                                              ***

     By my signature, I certify that, to the best of my knowledge, the representations set forth above
(including attached statements) are true and correct.

___________________________                              January 16, 2019
                                                          ___________________________
Signature                                                Date Executed
Ethan Presley, Consultant
___________________________
Typed Name and Title
202-507-7932
___________________________
Telephone Number
epresley@thinkbrg.com
______________        _____________
E-mail Address

___________________________                              January 16, 2019___________
Signature of Attorney of Record                          Date Executed
Robert S. Metzger_________
Typed Name and Title
202-777-8951_____________
Telephone Number
rmetzger@rjo.com____________
E-mail Address




                                                               21
       Case 1:19-cv-01796-PEC Document 129 Filed 01/21/20 Page 3 of 8



                                                                                  Attachment A



                                       Curriculum Vitae

                                        Ethan Presley
                                          Associate

                           BERKELEY RESEARCH GROUP, LLC
                                  1800 M Street, N.W.
                                        Suite 200
                                Washington, D.C. 20036
                                 Direct: (202) 507-7932
                                 epresley@thinkbrg.com


EDUCATION

    Bachelor of Business Administration, Finance & Accounting, The College of William & Mary,
    Honors


PRESENT EMPLOYMENT

    Mr. Presley is an Associate at Berkeley Research Group, with a background in finance and
    accounting related matters. Mr. Presley has most recently specialized in disputes consulting for
    both the public and private sectors with prior experience in corporate finance and small-cap
    private equity roles,

    Past projects for Mr. Presley include SEC focused forensic accounting investigations, class
    action lawsuit support in opposition to large corporate entities, corporate monitorship/ audit
    support following bribery allegations targeted at foreign officials, key metrics evaluation for
    financial statement filings, as well as damages valuations for use in settlement agreements and
    conflict resolution.


PREVIOUS EMPLOYMENT

    Ankura, Global Disputes & Economics Associate
    Long Point Capital, Private Equity Analyst
    IBM, Financial Analyst
          Case 1:19-cv-01796-PEC Document 129 Filed 01/21/20 Page 4 of 8
                                                                             Attachment B

                   ATTACHMENT B - CLIENT LIS T FOR PREVIOUS 2 YEARS



Client Name                        Scope of Work
                                   Government Audit Support, Compliance Assessment,
Odebrecht S.A.
                                   Transaction Testing
                                   Dispute Resolution Support, Damages Valuation, Trial
Robbins Geller Rudman & Dowd LLP
                                   Support
Weil Gotshal                       Loan Impairment, Fault Analysis
         Case 1:19-cv-01796-PEC Document 129 Filed 01/21/20 Page 5 of 8
                                                                                          Attachment C



                         ATTACHMENT C – SERVICES          TO BE PERFORMED

I have been retained to assist outside counsel for Microsoft Corporation with respect to this proceeding.
Assistance is expected to include the following:

    •   Review and analysis of proposal and evaluation materials and other documents related to the
        contract;

    •   Provide advice and conclusions to outside legal counsel in connection with proposal and
        evaluation issues related to price and cost.

We expect to review and provide counsel with analysis of the offerors’ proposals and the government’s
evaluation of those proposals and its source selection decision.
          Case 1:19-cv-01796-PEC Document 129 Filed 01/21/20 Page 6 of 8
                                                                                             Attachment D

                             ATTACHMENT D – FINANCIAL INTEREST

I, my spouse, and my family do not have any financial interest in any entity that is an interested party in
this proceeding or whose protected information will be reviewed.
         Case 1:19-cv-01796-PEC Document 129 Filed 01/21/20 Page 7 of 8
                                                                   Attachment E


                        ATTACHMENT E - PROTECTIVE ORDER LIS T

None.

 No protective order admissions denied, revoked, or violated.
        Case 1:19-cv-01796-PEC Document 129 Filed 01/21/20 Page 8 of 8
                                                                    Attachment F


                         ATTACHMENT F – PROFESSIONAL ASSOCIATIONS

None.
